Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 28, 2012, is by and among Eagle Rock Energy
Partners, L.P., a Delaware limited partnership (the “Borrower”), the Lenders
party hereto, and Wells Fargo Bank, National Association, as administrative
agent for the lenders (together with its successors in such capacity, the
“Administrative Agent”).

 

Recitals

 

WHEREAS, the Borrower, the Lenders and agents party thereto, and the
Administrative Agent are party to that certain Amended and Restated Credit
Agreement, dated as of June 22, 2011 (as such agreement may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings assigned to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth below.

 

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
amend the Credit Agreement as described herein upon the satisfaction of the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

Amendments to Credit Agreement

 

Section 1.01          Amendment to Section 1.01.  Section 1.01 of the Credit
Agreement is hereby amended by adding the following definitions where
alphabetically appropriate:

 

“Senior Secured Debt” means all Indebtedness included in the definition of Total
Funded Indebtedness (including the Secured Obligations to the extent included in
the calculation of Total Funded Indebtedness) that is secured and that is not
expressly subordinated by its terms to the Secured Obligations.

 

“Senior Secured Leverage Ratio” means the ratio of Senior Secured Debt to
Consolidated EBITDA for the four (4) fiscal quarters ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available.

 

Section 1.02          Amendments to Section 9.01. Section 9.01 of the Credit
Agreement is hereby amended as follows:

 

1

--------------------------------------------------------------------------------


 

(a)           Section 9.01(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Total Leverage Ratio.  The Borrower will not, as of the last day of any fiscal
quarter, permit the Total Leverage Ratio to be greater than 4.50 to 1.00;
provided that as of the last day of the fiscal quarters ending December 31,
2012, March 31, 2013, June 30, 2013, and September 30, 2013, the Borrower will
not permit the Total Leverage Ratio to be greater than 4.75 to 1.00.”

 

(b)           The following section is hereby added as a new Section 9.01(f) of
the Credit Agreement:

 

“Senior Secured Leverage Ratio.  The Borrower will not, as of the last day of
the fiscal quarters ending December 31, 2012, March 31, 2013, June 30, 2013, and
September 30, 2013, permit the Senior Secured Leverage Ratio to exceed 2.85 to
1.00.”

 

Section 1.03          Amendment to Section 9.05(m) of the Credit Agreement. 
Section 9.05(m) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“other Investments not to exceed $50,000,000 in the aggregate at any time.”

 

Section 1.04          Amendment to Section 9.06(b) of the Credit Agreement.
Section 9.06(b) of the Credit Agreement is hereby amended by adding a new
sentence immediately following the first sentence thereof, to read as follows:

 

“Upon any such redesignation, such Subsidiary shall be released from any and all
obligations (and all of its Property shall be released from any and all Liens)
under the Security Instruments and other Loan Documents.”

 

Section 1.05          Amendment to Section 11.10 of the Credit Agreement. The
phrase “in connection with any Disposition of Property to the extent such
Disposition is permitted by the terms of Section 9.12” in the second sentence of
Section 11.10 of the Credit Agreement is hereby amended to read as follows:

 

“in connection with (i) any redesignation of a Restricted Subsidiary as an
Unrestricted Subsidiary pursuant to Section 9.06(b) or (ii) any Disposition of
Property to the extent such Disposition is permitted by the terms of
Section 9.12”

 

ARTICLE II

 

Conditions Precedent

 

This Amendment shall become effective as of the date first referenced above when
and only when the following conditions are satisfied (the “First Amendment
Effective Date”):

 

2

--------------------------------------------------------------------------------


 

(a)           the Administrative Agent shall have received duly executed
counterparts of this Amendment from the Borrower and each Lender, in such
numbers as the Administrative Agent or its counsel may reasonably request;

 

(b)           the Administrative Agent and the Lenders shall have received such
fees as may be agreed to among the Borrower, the Administrative Agent and the
Lenders with respect hereto and all other fees due and payable on or prior to
the effectiveness hereof as provided in any Loan Document, including
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement (including, without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent); and

 

(c)           after giving effect to this Amendment, no Default shall have
occurred and be continuing as of the First Amendment Effective Date.

 

ARTICLE III
Representations and Warranties

 

Each Loan Party hereby represents and warrants to each Lender that:

 

(a)           each of the representations and warranties of such Loan Party set
forth in the Credit Agreement and in the other Loan Documents is true and
correct in all material respects (unless already qualified by materiality) on
and as of the First Amendment Effective Date as if made on and as of the First
Amendment Effective Date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties are true and correct in all material respects as
of such specified earlier date;

 

(b)           at the time of, and immediately after giving effect to, this
Amendment, no Default has occurred and is continuing;

 

(c)           the execution, delivery and performance by such Loan Party of this
Amendment are within its powers and have been duly authorized by all necessary
corporate or other action;

 

(d)           this Amendment constitutes the legal, valid and binding obligation
of such Loan Party, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

 

(e)           the execution, delivery and performance by such Loan Party of this
Amendment (i) does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Loan Parties or any other Person), nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of this Amendment or any other

 

3

--------------------------------------------------------------------------------


 

Loan Document or the consummation of the transactions contemplated thereby,
except such as have been obtained or made and are in full force and effect other
than those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of this Amendment or the other Loan Documents, (ii) will not violate any
applicable law or regulation or any Organization Document of such Loan Party or
any order of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon such
Loan Party or its Properties, or give rise to a right thereunder to require any
payment to be made by such Loan Party and (iv) will not result in the creation
or imposition of any Lien on any Property of such Loan Party (other than the
Liens created by the Loan Documents).

 

ARTICLE IV
Miscellaneous

 

Section 4.01          Credit Agreement in Full Force and Effect as Amended. 
Except as specifically amended hereby, the Credit Agreement and other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of any provisions
of the Credit Agreement or any other Loan Document or any right, power or remedy
of the Administrative Agent or the Lenders, or constitute a waiver of any
provision of the Credit Agreement or any other Loan Document, or any other
document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.  This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to the
Administrative Agent and/or the Lenders whether under the Credit Agreement, the
other Loan Documents, at law or otherwise.  All references to the Credit
Agreement shall be deemed to mean the Credit Agreement as modified hereby.  The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Amendment, as though such terms
and conditions were set forth herein.  Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended by this
Amendment, and each reference herein or in any other Loan Documents to the
“Credit Agreement” shall mean and be a reference to the Credit Agreement as
amended and modified by this Amendment. For the avoidance of doubt, each of the
Guarantors hereby (a) acknowledges the terms of this First Amendment and
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, notwithstanding the consents and waivers contained herein

 

Section 4.02          GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

Section 4.03          Descriptive Headings, Etc.  The descriptive headings of
the sections of this Amendment are inserted for convenience only and shall not
be deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Amendment are hereby incorporated into this Amendment in their entirety.

 

Section 4.04          Entire Agreement.  This Amendment and the documents
referred to herein represent the entire understanding of the parties hereto
regarding the subject matter hereof and supersede all prior and contemporaneous
oral and written agreements of the parties hereto with respect to the subject
matter hereof.

 

Section 4.05          Loan Document.  This Amendment is a Loan Document executed
under the Credit Agreement, and all provisions in the Credit Agreement
pertaining to Loan Documents apply hereto.

 

Section 4.06          Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.

 

Section 4.07          Successors.  The execution and delivery of this Amendment
by any Lender shall be binding upon each of its successors and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

 

BORROWER:

EAGLE ROCK ENERGY PARTNERS, L.P.

 

By:

Eagle Rock Energy GP, L.P.

 

By:

Eagle Rock Energy G&P, LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Wood

 

Name:

Jeff Wood

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

SIGNATURE PAGE
AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

GUARANTORS:

EROC MIDSTREAM ENERGY, L.P.

 

EROC QUITMAN GATHERING COMPANY, LP

 

EROC GATHERING COMPANY, LP

 

MIDSTREAM GAS SERVICES, L.P.

 

EAGLE ROCK FIELD SERVICES, L.P.

 

EAGLE ROCK ENERGY SERVICES, L.P.

 

EAGLE ROCK PIPELINE, L.P.

 

EAGLE ROCK UPSTREAM DEVELOPMENT II, L.P.

 

EAGLE ROCK GAS GATHERING & PROCESSING, LTD.

 

EAGLE ROCK OPERATING, L.P.

 

EAGLE ROCK GOM, L.P.

 

EAGLE ROCK DESOTO PIPELINE, L.P.

 

EAGLE ROCK MIDSTREAM, L.P.

 

 

 

By:

Eagle Rock Pipeline GP, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Wood

 

 

 

 

EAGLE ROCK ACQUISITION PARTNERSHIP L.P.

 

 

 

 

By:

Eagle Rock Upstream Development Company, Inc., its general partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Wood

 

 

 

 

EAGLE ROCK ACQUISITION PARTNERSHIP II, L.P.

 

 

 

By:

Eagle Rock Upstream Development Company II, Inc., its general partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Wood

 

SIGNATURE PAGE
AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

EAGLE ROCK ENERGY GP, L.P.

 

 

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Wood

 

 

 

 

 

 

 

EAGLE ROCK ENERGY G&P, LLC

 

HESCO GATHERING COMPANY, LLC

 

HESCO PIPELINE COMPANY, L.L.C.

 

EROC PRODUCTION, LLC

 

EAGLE ROCK PIPELINE GP, LLC

 

EAGLE ROCK ENERGY ACQUISITION CO., INC.

 

EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.

 

ESCAMBIA ASSET CO. LLC

 

ESCAMBIA OPERATING CO. LLC

 

EAGLE ROCK ENERGY ACQUISITION CO. II, INC.

 

EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.

 

SUPERIOR GAS COMPRESSION, LLC

 

GALVESTON BAY GATHERING, LLC

 

CMA PIPELINE PARTNERSHIP, LLC

 

EAGLE ROCK FINANCE CORP.

 

EAGLE ROCK ENERGY G&P HOLDING, INC.

 

EAGLE ROCK MARKETING, LLC

 

EAGLE ROCK GAS SERVICES, LLC

 

EAGLE ROCK MID-CONTINENT HOLDING, LLC

 

EAGLE ROCK MID-CONTINENT ASSET, LLC

 

EAGLE ROCK MID-CONTINENT HOLDING, LLC

 

 

 

 

By:

/s/ Jeffrey P. Wood

 

SIGNATURE PAGE
AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Shiloh Davila

 

Name:

Shiloh Davila

 

Title:

Vice President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND, plc, as Co-Documentation Agent and Lender

 

 

 

 

 

 

By:

/s/ Sanjay Remond

 

Name:

Sanjay Remond

 

Title:

Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as co-Syndication Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Sandra Serie

 

Name:

Sandra Serie

 

Title:

Vice President

 

 

 

 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ian Payne

 

Name:

Ian Payne

 

Title:

Vice President

 

 

 

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Phil Ballard

 

Name:

Phil Ballard

 

Title:

Vice President

 

SIGNATURE PAGE
AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Justin Crawford

 

Name:

Justin Crawford

 

Title:

Senior Vice President

 

 

 

 

ING CAPITAL, LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Juli Bieser

 

Name:

Juli Bieser

 

Title:

Director

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Steele

 

Name:

Daniel Steele

 

Title:

Senior Vice President

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew L. Molero

 

Name:

Matthew L. Molero

 

Title:

Vice President

 

SIGNATURE PAGE
AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Justin M. Alexander

 

Name:

Justin M. Alexander

 

Title:

Senior Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

WHITNEY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Senior Vice President

 

SIGNATURE PAGE
AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------